DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Here, the claims include suction means and blowing means, see claims 2-9 and 
11-12.  It is noted that the suction and blowing means of the specification does not provide further feature regarding this term and thereby, the Examiner is operating under broadest reasonable interpretation for these terms.  Here, the suction means is interpreted as vacuum and air suction devices and equivalents thereof, while the blowing means is interpreted as air blower devices and equivalents thereof.
	Further claim 4 includes “means for conveying air” which is interpreted as the grooves 47 that define the means for conveying air, see pages 11 and 12 of instant specification, and equivalents thereof. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the suction means" in line 3 and “the blowing means” in line 4.  
Claim 12 recites the limitation “the suction means” in line 3 and “the blowing means” in line 4.
Claim 14 recites the limitation “the offcuts” in line 3.
There is insufficient antecedent basis for the limitations in the claims.
It is noted that the applicants had amended claims 11 and 12 from previous multiple dependency to “all the preceding claims” to instead of a single parent claim 1. The amendment having claims 11 and 12 now dependent upon claim 1 further causes an issue as there now lacks antecedent basis for such terms.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claims 1, 5, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO9730592 (see IDS) in view of EP2092828A2 (see IDS).
In regards to claim 1, the WO reference discloses a machine for making filled pasta, (see pages 1-5 of the specification and Figure 2) comprising:
a first feeding device (1) for feeding a first dough layer (S), 2) 
and a second feeding device (implicitly disclosed) for feeding a second dough layer (S’), a shaping device (RF, RLS, RT) for shaping the filled pasta product (R), 
a shaping device (RF, rLS, RT) is located downstream of the first feeding device (1, 2) and the second feeding device, 
the shaping device (RF, rLS, RT) is configured to advance the first dough layer (S) and the second dough layer (S’), and further configured to shape the first dough layer (S) and the second dough layer (S’) while it advances the first dough layer (S) and the second dough layer (S’), so as to receive the filling and join the first dough layer (S) and the second dough layer (S’) in respective joining regions, a shaping device (RF, rLS, RT) is configured to cut a first dough layer (S) and a second dough layer (S’), separating each product (R) from the first dough layer (S) and the second dough layer (S’), respectively, 
the forming/shaping device (RF, RLS, RT) comprises: 
a first advancing and shaping roller (RF) and 
a second advancing and shaping roller (RLS) and 
a cutting roller (RT), 
the first advancing and shaping roller (RF) and the second advancing and shaping roller (RLS) for the first dough layer (S) and the second dough layer (S’), respectively, and disposed to face and be tangent to each other at a coupling station for coupling the first dough layer (S) and the second dough layer (S’) around a respective filling, the cutting roller (RT) acting in conjunction with one of either the first or second roller (RF, RLS), in particular with the second roller (RLS) being tangent teach other at a cutting station where each product (R) is separated from the first layer (S) and the second layer (S’) of dough;
the machine wherein the first roller (RF) of the shaping device (RF, RLS, RT) having on a peripheral surface respective moldfor shaping the respective first dough layer (S) so as to be able to receive the filling, the mould of the first roller (RF) comprising a respective hollow which is shaped to receive the respective layer of dough (S, S’) and a respective pressing zone for pressing the respective first dough layer (S) and around the respective hollow.

Here, the WO reference fails to teach of: the second advancing forming roll of the forming apparatus has a respective die on the circumferential surface, a mold for forming a respective second dough layer, the mold of the second advancing forming roll comprising a respective hollow shaped to receive the respective dough layer and a respective pressing area for pressing the respective second dough layer and surrounding the respective hollow. 

However, as seen in EP reference regarding a machine in the same field of endeavor of making pasta filling, and more specifically, the shaping apparatus of the EP reference comprises of a first roller 15 and a second roller 16 (corresponding to the second forming roll), roll 16 has respective molds on a circumferential surface, roll 16 is used to form a respective second dough layer, the mould of the roll 16 comprises respective hollows and respective pressing zones, the hollow is shaped to receive a respective dough layer, the pressing zone serves to press the respective second dough layer and surround the respective hollow, the same role as it does in the present application the EP reference, both for increasing the filling of the dough food product, i.e. the EP reference gives suggestion to apply this feature in the WO document. 
Thereby it would have been obvious for one of ordinary skill in the art to modify the WO document with the second roller having hollow as taught by the EP document as it would allow for increasing the filling size of the dough food product formed between the rollers.

In regards to claim 5 (dependent upon claim 1), see teaching of the EP document (see paragraphs 18-69 of the specification and Figures 1-6): the forming apparatus comprises a suction device and a blowing device in fluid communication with a roll 15 (corresponding to the first advancing forming roll) and a roll 16, the receiving hollow of the roller 15 has a respective air inlet or blowing port in fluid communication with the suction device and the blowing device, the receiving hollow of the roller 16 has a respective air inlet or blowing port in fluid communication with the suction means and the blowing means (see teaching of suction source in paragraph [0026] and of compressed air, paragraph [0063]), both for suction and blowing of dough food products. 

In regards to claims 11 and 12 (dependent upon claim 1), the EP teaches of a roll 15 and 16 that includes conduit 27, the conduit 27 defines means for conveying air into the suction device or out of the blowing device, the hollow of each first mould 23 (corresponding to the mould) has a respective channel 28 (corresponding to the air suction or blowing port), the channel 28 is configured to be in fluid communication with a respective conduit 27, the conduit 27 conveys air into or out of the suction device which is for the suction and blowing of pasta products.  

In regards to claim 13 (dependent upon claim 1), the teaching by the WO reference regarding the peripheral portion of the press region of the die and of the corresponding roller, this would be recognized as an equivalent to an anvil for defines an anvil for a respective cutter roller.  It would have been obvious for one of ordinary skill in the art to recognize the press regions as being equivalent to the claimed anvil.

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO9730592 (see IDS) in view of EP2092828A2 (see IDS) as applied to claim 5 above, and further in view of Addington (US 2005/0226963).
In regards to claim 6 (dependent upon claim 5), the EP reference discloses of the rotation of the roller 15 and the roller 16 communicates with the suction device and the blowing device, respectively, to achieve suction and blowing of the pasta product. 
Further, regarding teaching of a control unit, see the specific teaching in Addington with roller assembly and air assisted cutter assembly, wherein, the computer 20 (seen as the claimed control unit) sends a control signal to cause the air supply 48 to release a blast of air into air conduit 46 and out holes 45, see paragraph [0032] and [0033], see Fig. 4.
Thereby, Addington teaches of the use of a control unit that is configured to control opening and closing of the opening and closing of the blowing device.  The use of a control unit is known in the art and can be applied to the EP reference regarding the control of the suction and blowing device operations, as it is known for automation of the process of the apparatus.  It would have been obvious for one of ordinary skill in the art to modify WO in view of the EP reference with the teaching of a control unit as taught by Addington as a known operating unit for operations of the device, particularly of the operations taught in the EP reference in suctioning and blowing of the dough layers during molding operations.

In regards to claim 7 (dependent upon claim 6), and the control unit is configured to, prior to the filling released into the dies of the first and second rollers in transit in the coupling station, the control unit is configured to tum off the suction means once the filling has been released into the mould, this is considered a conventional design for a person skilled in the art of the WO reference in view of the EP reference and Addington to achieve a product suction assisted process. 

In regards to claim 8 (dependent upon claim 7), the control unit being configured to switch on the blowing means when the suction device is switched off being of conventional design for the pasta product processing flow by a person skilled in the art for the operation as seen in WO in view of the EP reference and Addington. 

In regards to claim 9 (dependent upon claim 6), the control unit is configured to tum on the suction means at the same time as the filling is released into the molds of the first and second rollers in transit in the coupling station, as is conventional to those skilled in the art for the operations of holding the dough in position followed by releasing the dough of WO in view of EP reference and Addington. 

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO9730592 (see IDS) in view of EP2092828A2 (see IDS) as applied to claim 1 above, and further in view of Ribble US 2003/024360.
In regards to claim 2 (dependent upon claim 1), the prior art references do not teach of the suction means and blowing means that are in fluid communication with the cutting roller.
Ribble discloses an in-line rotary cutting conveyor system, and specifically discloses the following technical features (see paragraphs 55-69 and Figures 1-16 of the specification), the forming apparatus comprises a suction device and a blowing device in fluid communication with the cutting roller 60, with each cutter cell 62 with plurality of ducts 68 a duct and provided with at least one airflow aperture 69 (corresponding to an air suction or blowing aperture, see paragraph [0058]), the at least one aperture 69 is configured to be in fluid communication with the suction device and the blowing device depending on the position of the hollow during rotation of the cutting roller 60 about its axis, is for the control of the shaping conveyance of the product, see teaching of vacuum state for suction and pressurized air for blowing (wherein the dough is blown off or out), see again paragraph [0058].
It would have been obvious for one of ordinary skill in the art to modify the cutting roller of WO in view of the EP reference with the suction and blowing means connected to the cutting roller as taught by Ribble as it allows for processing and further removal of the product and offcuts from the cutting surface.

In regards to claim 3 (dependent upon claim  2), again Ribble discloses cutting roller 60 comprises a backup roller, the backup roll has, on its circumferential surface, a corresponding tool holder 65 (corresponding to a block), tool holder 65 is configured to be assembled to and disassembled from the backup roll, each tool holder 65 is provided with a hollow for holding a respective product, and comprises a respective cutter unit 62 (equivalent to a cutter) surrounding the hollow, cutter unit 62 is shaped to cut the dough layer at a cutting station, both for the cutting of the dough and for the ease of maintenance as the cutter is shaped to cut the first dough layer and the second dough layer at the cutting station. 

In regards to claim 4 (dependent upon claim 3), see Ribble with the backup roller of the cutting roll 60 has a plurality of air flow openings 75 (corresponding to grooves), the plurality of airflow openings 75 define means for delivering air into the suction means or out of the blowing means, the hollow of each blade holder 65 has a respective aperture 69 (corresponding to an air suction or blowing port) configured to be in fluid communication with a respective air flow opening 75 that conveys air into the suction device or out of the blowing device depending on the position of the hollow during rotation of the cutting roller about its rotational axis. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO9730592 (see IDS) in view of EP2092828A2 (see IDS) as applied to claim 1 above, and further in view of CN103501620A (see IDS).
In regards to claim 10 (dependent upon claim 1), the WO and EP references do not specifically teach of the moulds upon the peripheral surface of the rollers that are configured to be assembled and disassembled to the backup roller.
The CN reference teaches of a food forming drum (roller assembly 1 corresponding to the forming roll) comprises respective backup rolls, the backup rolls have inserts 10 (corresponding to moulds) on their circumferential surfaces, see [0099], the insert 10 is configured to be assembled to and disassembled from the respective backup roll, see [0118]-[0119], [0121]-[0122], wherein the insert is placed against the flange and fixed by inserting a locking member 90, and also via screws 101.  Here, the first advancing forming roll and the second advancing/forming roll each comprise a respective backup roll having a mould on their circumferential surface, and the mould being configured to be assembled to and disassembled from the respective backup roll as it can be an adaptive design and/or ease in maintenance.
	It would have been obvious for one of ordinary skill in the art to modify the moulds on the peripheral surface of the respective rollers of WO reference in view of the EP reference with the moulds configured to be assembled and disassembled from the respective roller as taught by the CN reference allowing for the ease in ability to remove and replace the moulds from the roller.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO9730592 (see IDS) in view of EP2092828A2 (see IDS) as applied to claim 1 above, and further in view of EP0307614A1 (see IDS, henceforth referred as EP’614).
In regards to claim 14 (dependent upon claim 1), the WO and EP reference do not teach of handling of the offcuts downstream from the cutting roller.
However, EP’614 discloses of a food preparation apparatus, wherein the remaining uncompressed waste dough is stripped from the surface of the rotary die 30 by providing a waste discharge device 64, positioned to scrape the remaining dough from the surface of the rotary die 30, waste discharge device 64 is formed in this manner, waste dough material 66 is directed onto a waste conveyor 68 for subsequent collection, the waste dough thus collected may be reintroduced by the first or second dough dispensing device 20, 50, or may be discarded.  
It is particular provided that the machine comprises, downstream of the cutting roll, a conveying line for the scrap of the first dough layer and a conveying line for the scrap of the second dough layer, the scrap of the first dough layer proceeding separately from the scrap of the second dough layer.  This feature of collecting the offcuts are from the forming apparatus is known in the art as taught by the EP’614 reference and it would have been obvious for one of ordinary skill in the art to modify the machine of the WO reference in view of the EP reference with the additional conveying line as taught by EP’614 as a known configuration in collecting of the dough from the forming process of the machine. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 5 of copending Application No. 16/482,503 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed features of the rollers and cutting roller and the filling station for the shaping device while accommodating for the first and second layer of dough.
Further in regards to claim 13 (dependent upon claim 1), the teaching by the copending application regarding the peripheral portion of the press region of the die and of the corresponding roller, this would be recognized as an equivalent to an anvil for defines an anvil for a respective cutter roller.  It would have been obvious for one of ordinary skill in the art to recognize the press regions as being equivalent to the claimed anvil.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 2, 5, and 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/482,503 in view of EP2092828. 
Claims 2-3 and 5 corresponds to claim 2-3 of ‘503 application and claims 11-12 corresponds to claim 1 of ‘503 application.  The feature of the suction means and blowing means being taught in EP2092828 of the rollers for the forming device and further teaching of the forming apparatus comprises a suction device and a blowing device in fluid communication with a roll 15 (corresponding to the first advancing forming roll) and a roll 16, the receiving hollow of the roller 15 has a respective air inlet or blowing port in fluid communication with the suction device and the blowing device, the receiving hollow of the roller 16 has a respective air inlet or blowing port in fluid communication with the suction means and the blowing means (see teaching of suction source in paragraph [0026] and of compressed air, paragraph [0063]), both for suction and blowing of dough food products.
It would have been obvious for one of ordinary skill in the art to modify the copending application with the suction and blowing device as taught by the EP reference for holding and releasing the layers of dough.
This is a provisional nonstatutory double patenting rejection.

Claims 3-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 of copending Application No. 16/482503 in view of EP2092828 and Ribble US 2003/024360.
Claims 3-4 corresponds to claim 2-3 of the copending application in view of EP2092828.  The features do not teach of the peripheral surface respective blocks of the cutting roller configured to be assembled and disassembled from the supporting roller.
Ribble discloses cutting roller 60 comprises a backup roller, the backup roll has, on its circumferential surface, a corresponding tool holder 65 (corresponding to a block), tool holder 65 is configured to be assembled to and disassembled from the backup roll, each tool holder 65 is provided with a hollow for holding a respective product, and comprises a respective cutter unit 62 (equivalent to a cutter) surrounding the hollow, cutter unit 62 is shaped to cut the dough layer at a cutting station, both for the cutting of the dough and for the ease of maintenance as the cutter is shaped to cut the first dough layer and the second dough layer at the cutting station. 
It would have been obvious for one of ordinary skill in the art to modify the copending application in view of the EP reference with the blocks for assembly and disassembly from the supporting roller as taught by Ribble in order to allow for ease in maintaining the assembly.
This is a provisional nonstatutory double patenting rejection.

Claims 6-9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16/482,503 in view of EP2092828 and Addington US2005/0226981.
Claims 6-9 corresponds to claim 3 of ‘503 application and see teaching by EP2092828 above for claim 5 regarding the suction and blowing means and Addington US 2005/0226981.  The copending application and EP reference do not teach of a control unit.
Further, regarding teaching of a control unit, see the specific teaching in Addington with roller assembly and air assisted cutter assembly, wherein, the computer 20 (seen as the claimed control unit) sends a control signal to cause the air supply 48 to release a blast of air into air conduit 46 and out holes 45, see paragraph [0032] and [0033], see Fig. 4.
Thereby, Addington teaches of the use of a control unit that is configured to control opening and closing of the opening and closing of the blowing device.  The use of a control unit is known in the art and can be applied to the EP reference regarding the control of the suction and blowing device operations, as it is known for automation of the process of the apparatus.  It would have been obvious for one of ordinary skill in the art to modify the claim of the copending application in view of the EP reference with the teaching of a control unit as taught by Addington as a known operating unit for operations of the device, particularly of the operations taught in the EP reference in suctioning and blowing of the dough layers during molding operations.
In regards to claim 7 (dependent upon claim 6), and the control unit is configured to, prior to the filling released into the dies of the first and second rollers in transit in the coupling station, the control unit is configured to tum off the suction means once the filling has been released into the mould, this is considered a conventional design for a person skilled in the art of the copending application in view of the EP reference and Addington to achieve a product suction assisted process. 
In regards to claim 8 (dependent upon claim 7), the control unit being configured to switch on the blowing means when the suction device is switched off being of conventional design for the pasta product processing flow by a person skilled in the art for the operation as seen in copending application in view of the EP reference and Addington. 
In regards to claim 9 (dependent upon claim 6), the control unit is configured to tum on the suction means at the same time as the filling is released into the molds of the first and second rollers in transit in the coupling station, as is conventional to those skilled in the art for the operations of holding the dough in position followed by releasing the dough of copending application in view of EP reference and Addington. 
This is a provisional nonstatutory double patenting rejection.

Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/482,503 in view of EP0307614A1 (see IDS, henceforth referred as EP’614).
The copending application reference does not claim of handling of the offcuts downstream from the cutting roller.
However, EP’614 discloses of a food preparation apparatus, wherein the remaining uncompressed waste dough is stripped from the surface of the rotary die 30 by providing a waste discharge device 64, positioned to scrape the remaining dough from the surface of the rotary die 30, waste discharge device 64 is formed in this manner, waste dough material 66 is directed onto a waste conveyor 68 for subsequent collection, the waste dough thus collected may be reintroduced by the first or second dough dispensing device 20, 50, or may be discarded.  
It is particular provided that the machine comprises, downstream of the cutting roll, a conveying line for the scrap of the first dough layer and a conveying line for the scrap of the second dough layer, the scrap of the first dough layer proceeding separately from the scrap of the second dough layer.  This feature of collecting the offcuts are from the forming apparatus is known in the art as taught by the EP’614 reference and it would have been obvious for one of ordinary skill in the art to modify the claim of the copending application with the additional conveying line as taught by EP’614 as a known configuration in collecting of the dough from the forming process of the machine. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744